Citation Nr: 9913173	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  92-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for decreased night 
vision.  

3.  Entitlement to service connection for an ear disorder 
manifested by dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The veteran now lives in the jurisdiction of the 
Washington, D.C. VARO.  

The case was previously before the Board in April 1993, when 
it was remanded for medical records and examination of the 
veteran.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

When the case was previously before the Board, the issues 
included entitlement to a separate disability rating for 
arthritis of the lumbar spine.  A separate disability rating 
for arthritis of the lumbar spine was granted by the August 
1998 rating decision.  In a signed, written statement, dated 
in November 1998, the veteran wrote that his appeal as to 
lumbar spine arthritis was satisfied.  Consequently, that 
issue is no longer before the Board.  

This appeal is limited to the issues of service connection 
for glaucoma and night vision problems.  In an undated 
document  (attached to a document dated November 1998), 
lacking a date stamp from the RO, the veteran listed items, 
including visual changes, ocular hypertension, 
"episcleitis," deep vascularization and conjunctivitis.  It 
appears that the list may be a claim for service connection.  

However, there has been no rating decision or notice of 
disagreement.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  
38 C.F.R. § 19.13 (1996).  The Court has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction have 
been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. (1997).  The Court has also held that 
referral is appropriate.  Black v. Brown, 10 Vet. App. 279, 
284 (1997).  The issues are referred to the RO for 
appropriate action.

The veteran is clearly informed that if he has competent 
evidence of current ocular hypertension, "episcleitis" deep 
vascularization and conjunctivitis.  That evidence must be 
submitted by him to the RO.  In regard to his visual changes, 
if he has competent evidence that the changes are other than 
refractive error, that evidence must be submitted to the RO.  
Since the issues are not before the Board, we do not rule 
that the claims are either not well grounded or lacking in 
legal merit.  However, he is placed on notice of the 
deficiency in the evidence.

The record also contains a misfiled VA Form 28-1900 located 
in the center flap.  The document does not contain a date 
stamp and there is absolutely nothing to reflect that any 
action has been taken on the document.  The RO must take 
action on the 28-1900.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent evidence that the veteran has 
glaucoma.  

3.  There is no competent evidence which connects a current 
disability to an episode of increased intraocular pressure 
during service.  

4.  There is no competent evidence that the veteran has 
decreased night vision.  

5.  There is no competent evidence which connects a current 
night vision disability to disease or injury during service.  

6.  The veteran has a Menieriform disease that was manifest 
during service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for glaucoma is not well 
grounded.  38 U.S.C.A. § 5107(b) (West 1991).  

2.  The claim of service connection for decreased night 
vision is not well grounded.  38 U.S.C.A. § 5107(b) (West 
1991).  

3.  Menieriform disability was incurred during service.  
38 U.S.C.A. § 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Further, the veteran has been examined and the representative 
has not requested any other specific development.  
Consequently, the all possible development has been 
accomplished and all duties owed to the veteran have been 
exceeded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for an organic disease of the nervous system may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  


Hearing Testimony

At his August 1990 RO hearing, the veteran testified that 
intraocular pressure increased during service and that his 
physicians could not assure him that it would not happen 
again.  He testified that he was told he was at greater risk 
for glaucoma in future because of the episode of increased 
pressure during service.  Hearing Transcript (H.T.) at 10.  
He admitted that he was a suspect for glaucoma and that the 
disease had never been permanently manifested.  H.T. at 11.  

The veteran testified at his August 1990 RO hearing of being 
examined in service for decreased night vision adaptation.  
H.T. 12.  He asserted that his service medical records 
supported the claim.  

The veteran also testified that he had one episode of 
dizziness during service, that it was treated and lasted 4 
days.  He said that the problem resolved, except for one 
recurrence the summer of the hearing.  H.T. 12, 13.  

Service Medical Records

The reports of March and October 1988 flight physical 
examinations show detailed evaluations of the veteran's eyes.  
His eyes and ophthalmoscopic findings were normal on these 
examinations.  Ears, drums and neurologic status were also 
normal.  

The history taken for the March 1989 retirement examination 
noted decreased dark adaptation of the left eye.  However, 
the report of the March 1989 retirement examination, shows 
detailed evaluations of the veteran's eyes and the doctor 
reported that the veteran's eyes and ophthalmoscopic findings 
were normal.  Ears, drums, and neurologic status were also 
normal.  

Current Disability - Glaucoma and Decreased Night Vision

The veteran claims that increased intraocular pressure during 
service puts him at greater risk for glaucoma in the future.  
The possibility of future disability is not a basis for 
service connection.  Service connection may be granted for a 
disability; but neither law nor regulation allows service 
connection for a possibility of a disability.  Having had a 
disease or injury during service is not enough; service 
connection requires a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).   

Here, the veteran has not identified any evidence of a 
current disability diagnosed or manifested by glaucoma or 
decreased night vision from an optometrist, ophthalmologist, 
or other trained medical professional.  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

There is simply no evidence which supports the existence of a 
current glaucoma, night vision disability or related 
disability.  

On the 1989 VA examination, the physician reported that 
rotation, pupils, corneal reflexes, and fields of vision, 
bilaterally, were normal.  Tension was 16 in both eyes.  
Examination of the fundi showed the discs were normal with 
good color.  The choroid and retina were normal.  The media 
were clear.  The doctor's impression was normal visual 
mechanism.  

On the October 1997 examination for VA purposes, there were 
numerous detailed normal findings, including tension 
(applanation) of 18 mmHg on the right and 19 mmHg on the left 
and age normal amplitude of accommodation.  The only 
diagnoses were of refractive error.  There was no diagnosis 
of glaucoma or a night vision disorder.  

The veteran does not have the medical training or experience 
to diagnose himself as having glaucoma.  While he can report 
what he experiences, he does not have the medical expertise 
to diagnosis a night vision disability.  There is no 
evidence, from a competent witness, that the veteran has 
glaucoma or a night vision disability.  Therefore, the claims 
are not well grounded and must be denied.  

Although the veteran served during a period of war, in the 
absence of current disability or diagnosis, the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not assist him.  

Lastly, the veteran has noted vision changes, a foreign body, 
cornea "puntate stunig," conjunctivitis, deep 
vascularization, ocular hypertension and "episcleitis."  
There is absolutely no evidence that such has a relationship 
to the issues on appeal.  Regardless, there is no evidence of 
current conjunctivitis, ocular hypertension, deep 
vascularization (or that deep vascularization is indicative 
of disease or injury) or "episcleitits."  In regard top the 
vision changes, he has presented no competent evidence that 
the changes are due to anything other than refractive error.  
Similarly there is no evidence of residuals of a foreign body 
or an impairment of the cornea.  Although the issues are not 
on appeal, the veteran's possible concern that there may be 
some relationship required that the Board address his 
concerns.  The issues have been referred to the RO for 
appropriate action.  The Board does note that the June 1995 
examiner specifically concluded that the neuro-ocular 
findings were normal with no visual disability, other than 
the myopic astigmatism with presbyopia.

Dizziness

A service department document, dated in 1988 contains a 
notation of occasion of labyrinthitis, relieved with 
Antivert.  Although not reaching the level of a diagnosis, 
the service records record the veteran's complaints.

On the November 1989 VA audiometric examination, the veteran 
reported a high frequency progressive bilateral hearing loss 
dating back to 1974.  He also reported 3 episodes of vertigo 
with fullness in the ears lasting as long as 4 hours.  The 
examiner concluded that the test results showed the veteran's 
hearing to be within normal limits.  

Records show that the veteran saw a private physician, Robert 
Petersen, M.D., in April 1991.  The veteran reported having a 
problem with his ears.  He said he had recurrent vertigo.  
Physical examination revealed nothing significant.  The 
assessment was vertigo.  

In April 1991, the veteran told Dr. Petersen of having dizzy 
spells about every three months since 1975.  They were said 
to last one to six hours without hearing loss.  He reported 
that, in the last 3 months, he had experienced more or less 
chronic dizziness with recurrent attacks lasting a few 
seconds followed by a change in head position.  Examination 
of the ears, nose and throat was unremarkable.  There was no 
spontaneous vertigo.  There was no tension tremor.  The 
cranial nerves were normal.  The assessment was benign 
paroxysmal positional vertigo and Meniere's disease.  

In May 1991, the veteran went to Brigham Young University for 
testing.  The report documents numerous technical test 
results.  The summary was that the veteran had normal 
hearing, bilaterally.  There was normal ear function in both 
ears.  It was noted that one test produced severe dizziness 
and positional changes caused dizziness and nystagmus.  There 
was unilateral weakness in the right ear.  

Dr. Petersen's June 1991 progress notes show that he reviewed 
the test results.  The doctor commented that it seemed the 
veteran had a benign paroxysmal positional vertigo causing 
his dizziness.  However, it may have been a Meniere's disease 
of an atypical variety only causing dizziness.  Later that 
month, Dr. Petersen wrote that Meniere's disease was 
considered but additional testing was normal.  It was noted 
that since the veteran was doing exercises for benign 
positional vertigo, they seem to have gone away.  

The reports of Dr. Petersen show that he considered the 
possibility of Meniere's disease, an ear disorder manifested 
by dizziness.  However, extensive testing led the doctor to 
conclude that the veteran did not have that chronic 
disability.  Rather, the doctor expressed the opinion that 
the veteran seemed to have benign paroxysmal positional 
vertigo.  He was treated for that condition and improved.  
The doctor's final diagnosis was not of an ear disorder 
manifested by dizziness.  Consequently, these private records 
are not evidence that the veteran has a current ear 
disability manifested by dizziness.  

VA audiologic testing in February 1994 showed hearing within 
normal limits.  The electronystagmogram (ENG) again showed a 
unilateral weakness on the right side.  

The report of the January 1995 VA examination shows normal 
ear findings.  The veteran reported that for the last 10 to 
12 years, he had experienced vertigo approximately twice a 
year.  The doctor commented that the veteran might have 
Meniere's disease which was atypical and would explain his 
dizziness due to an inner ear problem.  The doctor reviewed 
the ENG results and commented that the results may be 
consistent with an atypical Meniere's disease, mostly because 
of the recurrence and the typical description of vertigo and 
its onset.  The diagnosis was vertigo, consistent with 
Menierform disease.  The doctor also noted that it could be 
related to his neck injury which occurred a few years after 
the onset of his nystagmus.

The comment from the doctor was not noted by the RO.

The veteran was examined for VA purposes in October 1997.  He 
described recurrent vertigo attacks for about 20 years.  
About 3 times a week, it appeared as rotation for about 1 to 
3 hours.  From time to time he had ringing in his ears.  He 
denied hearing loss.  The external ears, external auditory 
canals and tympanic membranes were without pathological 
findings.  The Weber test did not lateralize.  There was a 
minimal high frequency hearing loss on both sides.  Tinnitus 
was noted.  There was normal ventilation of the middle ears, 
condition of acoustic reflexes with pathological findings.  
There was nystagmus to the right after shaking his head.  
Other testing showed staggering and turning to the right.  A 
former caloric test revealed a deficit in response of the 
right labyrinth organ.  The doctor concluded that a real 
Meniere's disease was unlikely because of almost normal 
hearing in both ears with a paroxysmal tinnitus as a sinus 
tone showed a normal retrocochlear situation.  The diagnosis 
was equilibrium problems and paroxysmal tinnitus.  

At this time, an exact diagnosis is not established.  
However, the examiners have accepted the veteran's complaints 
and such complaints were noted in the service records.  Some 
examiners have opined that he has an atypical Meniere's 
disease or a Menieriform disease. At time, benign vertigo has 
been suspected.  The Board concludes that there is sufficient 
evidence to warrant a grant of service connection for 
vertigo, consistent with Menieriform disease.  

Conclusion

In accordance with 38 U.S.C.A. § 5103, the rating decisions, 
statement of the case and supplemental statements of the case 
informed the veteran of the need for evidence that he has the 
claimed disorder and that it is linked to service.  The 
records identified by the veteran have been obtained and the 
veteran has been examined.  Still, no competent medical 
witness has diagnosed glaucoma, decreased night vision, or an 
ear disorder manifested by dizziness or expressed an opinion 
connecting a current disability to disease or injury in 
service.  VA has completed it duty to the veteran and there 
is still no evidence of a well grounded claim.  Therefore, 
the claim must be denied.  


ORDER

Service connection for vertigo consistent with Menieriform 
disease is granted.  Service connection is denied for 
glaucoma and decreased night vision.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

